Title: To George Washington from David Stuart, 7 January 1793
From: Stuart, David
To: Washington, George



Dear Sir,
Ge: town 7th Jany 93

Agreeable to your request in your late letter to me, I now send you a list of all the sales both public & private, which have been made in the city of Washington. The persons whose names are opposite to the red crosses, bid at our desire: these lots of course remain with us—The square bought by Mr Blodget, was in the same situation, ‘till his last visit here, when he agreed to take it on himself, and gave us reasons to expect he would set about improving it immediately—It is yet doubtfull, whether he may not allso take those opposite to N:B: in red—It was my wish to have sent you the list at the first of our meeting; but our Clerks have been so much engaged, that I have not been able to get it made out sooner. I am with the greatest respect Your affecte Servt

Dd Stuart.

